His Honor, EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
It appearing from the allegations of the petition and from the note' itself which is annexed thereto, that the promissory note upon which defendants are sued was executed jointly and severally by them in Dublin, Ireland, and is payable there, it follows as a conclusion of law, without the necessity of allegation to that effect, that the legal effect of the instrument must be governed by the laws of Ireland. Consequently the action of the trial Court in dismissing the supplemental petition which sought simply to supply this unnecessary averment,: is immaterial, for under the original petition itself proof of the validity of the instrument under the laws of Ireland was admissible.
Tlie deposition of two solicitors in Dublin was taken by commission and tendered in evidence to prove that the instrument was valid and evidenced a legal obligation of the wife under the laws of Ireland. This testimony was objected to by defendant and rejected by the trial Court on the ground that, if the obligation of the wife be valid by the laws of Ireland, it must be so 'by virtue of some Statute, since it was void under the common law, the basic law of Ireland; and that parol evidence of the Statute w.as not admissible.
*207Opinion and decree, March 23rd, 1914.
Rehearing refused, April 20th, 1914.
Writ granted, June 9th, 1914 [137 La., 157].
The Court erred in not receiving the evidence, for the principle seems to be well settled that the law of a foreign country may be proved by parol unless it affirmatively appears that such law exists in written or statutory form.
See, 5 Martin, 673; 9 Martin, 294; 5 Robinson, 163; 2 La., 154; 4 La., 382; 17 La., 513, and 594.
It is accordingly ordered that the judgment appealed from be reversed and set aside and that the case be remanded to the trial Court to be proceeded' with in conformity with the views herein expressed and according to law, the defendant and appellée to pay the costs of appeal, and those of the trial Court to await the final determination of the cause.
.Reversed and remanded.